TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00141-CV


Beverly J. Baker, Appellant


v.



Elester Williams, Jr., Appellee






FROM THE COUNTY COURT AT LAW NO. 3 OF WILLIAMSON COUNTY

NO. 98-1628-F368-FC3, HONORABLE DONALD HIGGINBOTHAM, JUDGE PRESIDING 






	On February 15, 2002, the County Court at Law Number 3 of Williamson County 
signed an "Order to Appear" directing Beverly J. Baker to appear in response to Elester Williams,
Jr.'s "Motion for Enforcement."  The order directed Baker to appear "in the Courthouse at Austin,
TX" on March 14, 2002.  According to Baker's notice of appeal, she appeared in Austin and was
informed that her matter was a Williamson County case and that Travis County's records did not
reflect a transfer to Travis County.  She filed a notice of appeal with regard to any order that resulted
from any hearing that might have been held in Williamson County on March 14, 2002.

	The Williamson County Clerk's Office has searched its records and informed this
Court in writing that the scheduled hearing was passed; no hearing was held and no order signed. 
Because no order exists from which an appeal can be perfected, this Court must dismiss the appeal
for want of jurisdiction.  Tex. R. App. P. 42.3(a).


					__________________________________________
					Marilyn Aboussie, Chief Justice


Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel

Dismissed for Want of Jurisdiction

Filed:   April 11, 2002

Do Not Publish